DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-18-2021 has been entered.
 
Response to Arguments
The 112 rejection is being withdrawn in view of the amendment.
Applicant's arguments filed 10-18-2021 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Velev 2020/0059989 in view of Janakiraman 20140153577.

As to claim 1, Velev discloses a method for performed by a source Radio Access Network (RAN) [604] in a wireless communication system (see par. 0082), the method comprising: determining to initiate handover of a user equipment (UE) from the source RAN to a target RAN [606] (see par. 0084), wherein the UE has a first protocol data unit (PDU) session [related to an activated user plane connection] and a second PDU session [related to a deactivated user plane connection] (please note as mentioned in 


As to claim 3, Velev discloses the method of claim 1, wherein the PDU session ID indicates that handover is requested for the first PDU session corresponding to the PDU session ID by the source RAN (see par. 0068, 0086-0089).
As to claim 4, Velev discloses the method of claim 1, wherein the first  PDU session corresponds to a PDU session in which a data radio bearer between the RAN and the UE and NS interface tunnel between the RAN and a user plane function (UPF) are established (see par. 0089-0090).
As to claim 5, Velev discloses the method of claim 1, wherein the handover required message includes an identifier of the target RAN and a source to target transparent container including radio related information transparently transmitted from the source RAN to the target RAN through a core network (see par. 0079, 0085-0086, 0090-0095).
As to claim 6, Velev discloses the method of claim 1, wherein the AMF is a network entity providing a mobility management function of the UE except a session management function of the UE, and wherein the session management function of the UE is provided by a session management function (SMF) (see par. 0002, 0056).
As to claim 7, Velev discloses a method performed by an access and mobility management function (AMF) in a wireless communication system, the method comprising: 

transmitting a session management (SM) message and receiving, to/from a session management function (SMF) associated for each PDU session indicated by the received PDU session ID [630 or 638] (see par. 0089, 0093); 
transmitting, to the target RAN, a handover request message (see par. 0085-0086);
receiving, from the target RAN, a handover request acknowledge message; 
transmitting, to the source RAN, a handover command message [636 or 640] (see par. 0092-0094); and 
performing a handover execution process (see par. 0095), wherein the handover is a handover in a case that there is no Xn interface between the source RAN and the target RAN (see par. 0084). Velev does not explicitly recite a response message for the SM message. However, message 630 goes and return from a session management function as seen in fi. 6. Therefore, it would have been obvious to one of the ordinary skills in art before the effective filing date of the present invention that message 630 is 
As to claim 8, Velev discloses the method of claim 7, wherein the AMF stores an association between the PDU session ID and an SMF ID (see par. 0064, 0086).
As to claim 9, Velev discloses the method of claim 7, further comprising receiving UPF address for N3 interface path configuration between the RAN and a user plane
function (UPF) and Quality of Service (QoS) information of the PDU session from the
SMF in which the SM message is forwarded (see par. 0089-0090, 0092-0093).
As to claim 10, Velev discloses the method of claim 9, further comprising transmitting the Handover Required message to the target RAN, wherein the Handover
Required message includes a list of the PDU session in which handover is accepted and QoS rule information of a PDU session belonged to the list of the PDU session (see
par. 0086).

UE is provided by the SMF (see par. 0002, 0056).
	As to claim 14, Velev discloses the method of claim 7, wherein the handover required message includes an identifier of the target RAN and a source to target transparent container including information transparently transmitted from the source RAN to the target RAN through a core network (see par. 0086).
As to claim 16, Velev discloses the method of claim 1, wherein a data radio bearer and a N3 tunnel corresponding the user plane connection (see par. 0090-0093). Velelv fails to disclose corresponding the deactivated user plane connection is deactivated. In an analogous art, Janakiraman disclose the inactive connection is inactive (see par. 0025,0112); thereby, when combined with Velev a deactivated user plane connection will be deactivated. Therefore, it would have been obvious to one of the ordinary skills in art before the effective filing date of the present invention to combine the teachings because there is no need to utilize the resources for a session when the session is deactivated; otherwise, it would be a waste of resources.

Allowable Subject Matter
Claims 11-12, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject
matter: the closest prior art Velev discloses receiving a message in response to the
Handover Required message from the target RAN, but it is not a Handover Request
Acknowledge message and does not include all the details of the message, the next 
prior art would be 3GPP TR 23.799 V14.0.0 (2016-12) which disclose in Figure
6.18.2.1.2.3-1, step 6, a Handover Request Acknowledge message; however, the
combination still fails to disclose including a Source to Target Transparent Container
including radio related information transparently transmitted from the target RAN to the source RAN through a core network and accepted PDU session information having
accepted QoS rule. Therefore, the combination of the limitations have not been found
nor have been fairly suggested in the prior art search.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647